Title: Enclosure: John Barnes’s Account (as Agent of Thomas Jefferson) with Tadeusz Kosciuszko, 21 March 1816
From: Jefferson, Thomas,Barnes, John
To: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura


            Dr    Genl Thads Kosciusko In ℀ with John Barnes, Agent to T. Jefferson Esqr for a/ Sales in US. Treasury Notes & purchase in Columa Bank Stock in the Name of said T. Jefferson
            
              
                1816.
                 
                 
                Dolls
                Cents
                1816
                 
                 
                Dolls
                Cents.
              
              
                March 21st
                To Ct Smith Cashr of Farmers & Mechanic Bank for 46 whole shares of Columbia Bank Stock a $110.
                5060
                 
                 
                March 21st
                By Clemt Smith for Amot of Sales US. Treasury Notes bearing Int to and payable 21 April
                4.500  
                 
                 
              
              
                 
                ½ ⅌Ct Brokerage
                 25.30
                 
                 
                 
                By 11 Mos Int a 5⅖th
                222.75.
                 
                
              
              
                 
                 
                 
                5085.
                30.
                 
                a 7½ ⅌Ct advance
                337.50.
                 
                
              
              
                 
                 
                 
                 
                 
                 
                 
                5060.25.
                 
                
              
              
                 
                George Town Dist of Coa 21 March
                 
                 
                 
                 
                deduct ½ ⅌Ct Brokerage
                25.30 
                 
                
              
              
                 
                1816
                 
                 
                 
                 
                 
                 
                5034.
                95.
              
              
              
                 
                John Barnes.
                 
                 
                 
                 
                for Balce favr B Stock
                }
                EE
                50.
                35.
              
              
                 
                 
                 
                 
                 
                 
                card to the debit of
              
              
                 
                 
                 
                 
                 
                 
                Genl Kosciuskos ℀
              
              
                 
                 
                 
                 
                 
                 
                 
                 
                5085.
                30
              
            
          